DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 10/22/2021.  Claims 1, 3-5, 7-12, 14 and 15 are now pending in the present application. This Action is made FINAL.
Information Disclosure Statement
The information disclosure statement submitted on 09/28/2021 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “performing the communication continuously via the first connection while measuring the quality of the second network until the second connection is released, in case that the quality of the second network as the result of the transmitting of the message is less than the threshold value.” It is not clear why the communication via connection of the first connection (to the first network) depends on the second connection (to the second network). The language of the limitation means the communication via the first connection will stops when the second connection is released. If this the case, then it is not clear to which network the terminal will be connected.
Claims 3 and 4 are also rejected by the virtue of their dependency on claim 1.
Claim 5 recites, “perform the communication continuously via the first connection while measuring the quality of the second network until the second connection is released, in case that the quality of the second network as the result of the transmitting of the message is less than the threshold value.” It is not clear why the communication via connection of the first connection (to the first network) depends on the second connection (to the second network). The language of the limitation means the communication via the first connection will stops when the second connection is released. If this the case, then it is not clear to which network the terminal will be connected.
Claims 7 and 8 are also rejected by the virtue of their dependency on claim 5.
Claim 9 recites, “wherein the communication is performed continuously via the first connection while measuring the quality of the second network until the second connection is released, in case that the quality of the second network based on the message is less than the threshold value.” It is not clear why the communication via connection of the first connection (to the first network) depends on the second connection (to the second 
Claims 10 and 11 are also rejected by the virtue of their dependency on claim 9.
Claim 12 recites, “wherein the communication is performed continuously via the first connection while measuring the quality of the second network until the second connection is released, in case that the quality of the second network based on the message is less than the threshold value..” It is not clear why the communication via connection of the first connection (to the first network) depends on the second connection (to the second network). The language of the limitation means the communication via the first connection will stops when the second connection is released. If this the case, then it is not clear to which network the terminal will be connected.
Claims 14 and 15 are also rejected by the virtue of their dependency on claim 12.
Allowable Subject Matter
Claims 1, 3-5, 7-12, 14 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Jin (US 20160165508 A1) disclose Network Handover Method, Apparatus, Device, And System.
VUTUKURI et al. (US 20160073404 A1) disclose Method And Apparatus For Simultaneous Use Of Both Licensed And Unlicensed Wireless Spectrum.
CHEN et al. (US 20130040693 A1) disclose Apparatuses And Methods For Handovers Between Heterogeneous Networks.
Maxwell et al. (US 20060258356 A1) disclose Using An Access Point Name To Select An Access Gateway Node.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642